Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yolanda Bell appeals the district court’s orders granting summary judgment in favor of the Department of Defense in her civil action, and denying her fifth motion for an extension of time to file her response to the motion for summary judgment. We have reviewed the record ánd find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bell v. Dep’t of Def., No. 1:14-cv-00470-TSE-IDD (E.D.Va. Oct. 3, 2014; Oct. 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED.